            Case 1:20-cv-08984-MKV Document 5 Filed 12/10/20 Page 1 of 1


1271 Avenue of the Americas |New York, NY 10020
blankrome.com


Phone:        (212) 885-5052

Fax:          (212) 658-9734

Email:        iherman@blankrome.com



                                                              December 10, 2020


BY CASE MANAGEMENT/ELECTRONIC CASE FILING SYSTEM

The Honorable Mary Kay Vyskocil
United States District Court
500 Pearl Street, Room 2230
New York, NY 10007

                  Re:      29 Beekman Corp. v. Wansdown Properties Corporation N.V. (In re
                           Wansdown Properties Corporation N.V.), Case No. 20-cv-08984-MKV

Dear Judge Vyskocil:

       We are special litigation counsel to Wansdown Properties Corporation N.V.
(“Wansdown”) in connection with an adversary proceeding against 29 Beekman Corp.
(“Beekman”) pending before the Honorable Stuart M. Bernstein in the United States Bankruptcy
Court for the Southern District of New York (the “Bankruptcy Court”). See Wansdown Properties
Corporation N.V. v. 29 Beekman Corp. (In re Wansdown Properties Corporation N.V.), Case No.
20-1056 (SMB) (Bankr. S.D.N.Y. 2020). On October 5, 2020, the Bankruptcy Court issued its
Memorandum Decision And Order Denying Cross-Motions For Summary Judgment (the
“Memorandum Decision”). Thereafter, Beekman filed a motion for reconsideration of the
Memorandum Decision and commenced the above-captioned appeal.

        We write pursuant to this Court’s Order, dated November 6, 2020, which, among other
things, directed that a status update be provided by December 10, 2020 concerning the motion for
reconsideration pending in the Bankruptcy Court.

       As of the date hereof, the motion for reconsideration is still pending and has not been
disposed of within the meaning of Fed. R. Bankr. P. 8002(b)(1). A further update will be provided
by January 15, 2020 or as the Court otherwise directs.

                                                              Respectfully submitted,

                                                              /s/ Ira L. Herman

                                                              Ira L. Herman
                                                              Partner

cc: Christopher Serbagi, Counsel for 29 Beekman Corp. (via CM/ECF System)


                                           Blank Rome LLP | blankrome.com
